

117 HR 1152 IH: Green Buses for Every Community Act
U.S. House of Representatives
2021-02-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1152IN THE HOUSE OF REPRESENTATIVESFebruary 18, 2021Mr. Lynch introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo amend title 49, United States Code, with respect to grants for buses and bus facilities, and for other purposes.1.Short titleThis Act may be cited as the Green Buses for Every Community Act.2.Low income community grantsSection 5339(c) of title 49, United States Code, is amended—(1)in paragraph (1) by adding at the end the following: (H)the term low-income community means any population census tract if—(i)the poverty rate for such tract is at least 20 percent; or(ii)in the case of a tract—(I)not located within a metropolitan area, the median family income for such tract does not exceed 80 percent of statewide median family income; or(II)located within a metropolitan area, the median family income for such tract does not exceed 80 percent of the greater statewide median family income or the metropolitan area median family income. ; and (2)by adding at the end the following: (6)Low and moderate community grantsNot less than 10 percent of the amounts made available under this subsection in a fiscal year shall be distributed to projects serving predominantly low-income communities..